    Case 5:20-cv-00627-TJH-GJS Document 54 Filed 04/14/20 Page 1 of 1 Page ID #:820

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL


Case No.          ED CV 20-0627-TJH(GJS)                                           Date    APRIL 14, 2020


Title     Jose Robles Rodriguez et al v. Chad F. Wolf, et al


Present: The Honorable          TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE


                 YOLANDA SKIPPER                                               NOT REPORTED
                      Deputy Clerk                                              Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          None Present                                           None Present



Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


        Counsel are hereby notified that the Court issued a temporary restraining order [“TRO”] in this case on
        April 2, 2020, and ordered Respondents to show cause why a preliminary injunction should not issue.


        Pursuant to Fed. R. Civ. P. 65(b)(2), the TRO will expire on April 16, 2020, the fourteenth day after the
        date of issuance, unless, for good cause, the Court extends it. The parties have filed their respective
        briefs in response to the Court’s Order to Show Cause: re: Preliminary Injunction.


        The Court finds that good cause exists under Rule 65(b)(2)to extend the TRO for an additional 14
        days. The good cause is that the extension will allow the Court time to consider the significant
        constitutional issues raised in the parties’ briefs. The TRO will remain in effect until April 30, 2020.


        IT IS SO ORDERED.

        cc: all parties



        CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
